Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of
November 7, 2017, by CTD HOLDINGS, INC. (the “Company”), and N. SCOTT FINE (the
“Executive”).

 

R E C I T A L S

 

The Company and the Executive are parties to an Employment Agreement dated as of
September 14, 2015 (the “Employment Agreement”), pursuant to which the Executive
serves and Chief Executive Officer of the Company for an initial term expiring
on September 14, 2018 (the “Initial Term”).

 

The Company and the Executive desire to amend the Employment Agreement to extend
the Initial Term.

 

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:

 

1.                  Amendment to Employment Agreement. Section 2 of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:

 

2.     Term. Subject to the provisions of termination as hereinafter provided,
the initial term of the Executive 's employment under this Agreement shall begin
on the date hereof and shall terminate on September 14, 2020 (the “Initial
Term”). Unless the Company notifies the Executive that his employment under this
Agreement will not be extended or the Executive notifies the Company that he is
not willing to extend his employment, the term of his employment under this
Agreement shall automatically be extended for additional one (1) year periods on
the same terms and conditions as set forth herein (individually and
collectively, the “Renewal Term”). The Initial Term and the Renewal Term are
sometimes referred to collectively herein as the “Term.”

 

2.                 Miscellaneous.

 

(a)               The Employment Agreement shall remain unchanged and in full
force and effect, except as provided in this Amendment.

 

(b)               All of the terms and provisions of this Amendment shall bind
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

(c)             This Amendment may be executed in counterparts and by different
parties hereto in separate counterparts each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of date
first set forth above.

 

 

  CTD HOLDINGS, INC.               By:

/s/ Jeffrey L. Tate

  Name:

Jeffrey L. Tate

 

Title:

Chief Operating Officer

             

/s/ N. Scott Fine  

 

N. Scott Fine

 